--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  IT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
ALAMO ENERGY CORP.
 
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 


 
$460,000 
 
Houston, Texas

  Dated as of April 12, 2011

 
Alamo Energy Corp., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to _______________________, or its registered assigns
(“Holder”), the sum of Four Hundred Sixty Thousand Dollars ($460,000) on the
terms and conditions set forth in this Senior Secured Convertible Promissory
Note (the “Note”).  Payment for all amounts due hereunder shall be made by mail
to the registered address of Holder. The performance of the obligations of the
Company hereunder is secured in accordance with the terms of a Second Amended
and Restated Security Agreement between the Company and Holder. In connection
with the issuance of the Note, the Company will issue warrants (the “Warrants”)
to purchase shares of the Company’s $.001 par value common stock (the “Common
Stock”).


The following is a statement of the rights of Holder of this Note and the
conditions to which this Note is subject, and to which Holder hereof, by the
acceptance of this Note, agrees:


1.           Maturity; Partial Prepayment.  The principal hereof and any unpaid
accrued interest hereon, as set forth below, shall be due and payable on the
earlier to occur of:  (i) April 12, 2014 (“Maturity Date”); and (ii) when
declared due and payable by Holder upon the occurrence of an Event of Default
(as defined below).
 
2.           Interest.  The Company shall pay interest at the rate of the lower
of (i) eight percent (8%) per annum; or (ii) the maximum allowable rate under
applicable laws (such rate, the “Interest Rate”) on the principal of this Note
outstanding during the period beginning on the date of this Note and ending on
the date that the principal amount of this Note is repaid in full.  Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.  Interest accruing on this Note shall be due and payable at the
Maturity Date or upon the occurrence of an Event of Default.  The Company shall
pay the interest due on this Note by delivering to Holder cash.  All payments
hereunder are to be applied first to reasonable costs and fees referred to
herein, second to the payment of accrued interest, and the remaining balance to
the payment of principal.


3.           Events of Default.  If any of the events specified in this Section
3 shall occur (herein individually referred to as an “Event of Default”), Holder
may, so long as such condition exists, declare the entire principal and unpaid
accrued interest hereon immediately due and payable, by notice in writing to the
Company:


(a)           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable, which default is not cured within ten (10)
days after the Holder has given the Company written notice thereof;


(b)           A material breach of any representation, warranty, or covenant
under this Note, which failure or default is not cured within ten (10) days
after the Holder has given the Company written notice thereof;
 
 
1

--------------------------------------------------------------------------------

 
(c)           The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the Federal Bankruptcy Act, or
any other applicable Federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action;


(d)           If, within sixty (60) calendar days after the commencement of an
action against the Company, without the consent or acquiescence of the Company
(and service of process in connection therewith on the Company) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) calendar days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;


(e)           If a judgment or judgments or order for the payment of money in
excess of $50,000 in the aggregate shall be rendered against the Company and the
same shall not, within thirty (30) days after the entry thereof, have been
discharged or execution thereof stayed or bonded pending appeal (even if not
fully covered by insurance) or unless such judgment is fully covered by
collectible insurance and such insurer has within such period acknowledged such
coverage in writing;


(f)           Any material breach of the Amended and Restated Security Agreement
between the parties of even date herewith that remains uncured after notice of
breach and failure to timely cure such breach; or


(g)           The Company shall fail to maintain the listing of its Common Stock
on at least one of the OTC Bulletin Board or an equivalent replacement exchange,
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange, or the American Stock Exchange, LLC.


4.           Holder’s Rights Upon Event of Default.  Upon the occurrence and
continuance of any Event of Default, Holder in its sole and absolute discretion
shall have the right to:


(i)           convert all of the principal amount and unpaid accrued interest
attributable to this Note into shares of Common Stock at a conversion price of
$0.25 per share;


(ii)           declare all unpaid interest and principal immediately due and
payable and exercise all other legal rights in connection therewith, without
presentment, demand, or protest, all of which are hereby expressly waived; or
 
(iii)           in case any one or more Events of Default shall occur and be
continuing and acceleration of the Note or any other indebtedness of the Company
to Holder shall have occurred, Holder may, among other things, proceed to
protect and enforce its rights by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein, or for an injunction against a violation of any of the terms
hereof or thereof or in and of the exercise of any power granted hereby or
thereby or by law. No right conferred upon Holder hereby shall be exclusive of
any other right referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise.


5.           Conversion; Optional Reinvestment.


(a)           Optional Conversion.  Holder, at its sole discretion, may elect to
convert the outstanding principal balance and unpaid accrued interest on this
Note into shares of Common Stock at any time; provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Note or the unexercised
or unconverted portion of any other security of the Company (including, without
limitation, the Warrants issued by the Borrower) subject to a limitation on
conversion or exercise analogous to the limitations contained herein) and (2)
the number of shares of Common Stock issuable upon the conversion of the portion
of this Note with respect to which the determination of this proviso is being
made, would result in beneficial ownership by the Holder and its affiliates of
more than 4.99% of the outstanding shares of Common Stock. For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso. The Holder of this Note may waive the limitations
set forth herein by sixty-one (61) days written notice to the Company. The
number of shares of Common Stock to be issued upon such conversion shall be
equal to the quotient obtained by dividing (a) the outstanding principal and
unpaid accrued interest due on this Note on the date of conversion, by (b) the
conversion price of $1.00 per share (“Conversion Price”). The Common Stock
received by Holder pursuant to the conversion of the Note shall be referred to
as the “Conversion Shares.”


 
2

--------------------------------------------------------------------------------

 
(b)           Identical Terms.  The Common Stock received by Holder pursuant to
the conversion of the Note hereunder shall have identical rights, preferences
and privileges as those shares of Common Stock currently held by stockholders in
the Company.


(c)           Conversion Procedure.  If this Note is to be converted, written
notice shall be delivered by Holder to the Company, notifying the Company of the
conversion to be effected, specifying the principal amount of the Note to be
converted, the amount of accrued interest to be converted. Holder will surrender
this Note within ten (10) business days after receiving the Conversion Shares
hereunder.  Promptly upon receipt of this Note, the Company will issue a new
note on the same terms as provided herein for any amount of this Note not being
converted.


(d)           Delivery of Stock Certificates.  As promptly as practicable after
the conversion of this Note but in no event later than fifteen (15) calendar
days after the date of delivery of the notice to the Company under Section 5(c),
the Company at its expense will issue and deliver to Holder a certificate or
certificates for the number of full shares of the Common Stock issuable upon
such conversion.  Upon conversion of the Note, the Company shall take all such
actions as are necessary in order to insure that the Conversion Shares issuable
with respect to such conversion shall be validly issued, fully paid and
nonassessable.


(e)           Mechanics and Effect of Conversion.  No fractional shares of
Common Stock shall be issued upon conversion of this Note.  In lieu of the
Company issuing any fractional shares to Holder upon the conversion of this
Note, the Company shall pay to Holder the amount of outstanding principal and
interest that is not so converted, such payment to be in the form as provided
below.  Upon conversion of this Note, the Company shall be forever released from
all of its obligations and liabilities under this Note (to the extent of the
amounts converted), except that the Company shall be obligated to pay Holder,
within ten (10) business days after the date of such conversion, any interest
accrued and unpaid or unconverted to and including the date of such conversion,
and no more.


(f)           Notices of Record Date, etc.  In the event of:


(i)           any taking by the Company of a record of holders of any class of
securities of the Company for the purpose of determining holders thereof who are
entitled to receive any dividend (other than a cash dividend payable out of
earned surplus at the same rate as that of the last such cash dividend
theretofore paid) or other distribution, or any right to subscribe for, purchase
or otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right;


 
(ii)           any capital reorganization of the Company, any reclassification
or recapitalization of the capital stock of the Company or any transfer of all
or substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company; or


 
(iii)           any voluntary or involuntary dissolution, liquidation or
winding-up of the Company;


the Company will mail to Holder at least twenty (20) calendar days prior to the
earliest date specified therein, a notice specifying:


(A)           The date on which any such record is to be taken for the purpose
of such dividend, distribution or right, and the amount and character of such
dividend, distribution or right; and


(B)           The date on which any such reorganization, reclassification,
transfer, consolidation, merger, dissolution, liquidation or winding-up is
expected to become effective and the record date for determining stockholders
entitled to vote thereon.


 
3

--------------------------------------------------------------------------------

 
(g)           Reservation of Stock Issuable Upon Conversion.  The Company shall,
before the conversion of this Note into Common Stock pursuant to the terms set
forth herein, increase the number of authorized but unissued shares of Common
Stock as necessary, and at all times reserve and keep available out of such duly
authorized but unissued shares of Common Stock, such number of its duly
authorized Common Stock as shall be sufficient to effect the conversion of the
Note pursuant to the terms set forth herein.  If at any relevant time the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the conversion of the entire outstanding principal amount of this Note,
in addition to such other remedies as shall be available to Holder, the Company
will use its best efforts to forthwith take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes.


(h)           Effect of Certain Events on the Conversion Price.  In the event
that the Company shall (a) issue additional shares of Common Stock as a dividend
or other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock, then, in each such event, the
Conversion Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Conversion Price by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Conversion Price then in effect. The Conversion
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 5(h).  If, at
any time when this Note is issued and outstanding, the Company issues or sells,
or in accordance with this Section 5(h) hereof is deemed to have issued or sold,
any shares of Common Stock for no consideration or for a consideration per share
(before deduction of reasonable expenses or commissions or underwriting
discounts or allowances in connection therewith) less than the Conversion Price
in effect on the date of such issuance (or deemed issuance) of such shares of
Common Stock (a “Dilutive Issuance”), then immediately upon the Dilutive
Issuance, the Conversion Price will be reduced to the amount of the
consideration per share received by the Company in such Dilutive Issuance;
provided that only one adjustment will be made for each Dilutive Issuance.


For the purposes of this Section 5(h), the Company shall be deemed to have
issued or sold shares of Common Stock if the Company in any manner issues or
grants any warrants, rights or options, whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share.
 
(i)           Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in
Section 5(h), the Company, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder of a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Company
shall, upon the written request at any time of the Holder, furnish to such
Holder a like certificate setting forth (i) such adjustment or readjustment,
(ii) the Conversion Price at the time in effect and (iii) the number of shares
of Common Stock and the amount, if any, of other securities or property which at
the time would be received upon conversion of this Note.
 
6.           Prepayment.  Upon ten (10) calendar days’ prior written notice to
Holder, the Company may at any time prepay in whole or in part, the principal
sum, plus accrued interest to date of such prepayment, of this Note; provided
that, after the date of such notice and prior to the proposed prepayment date,
Holder may elect to convert such amounts into shares of Common Stock of the
Company at the Conversion Price pursuant to Section 5.


               7.           Subscription Rights.  So long as this Note is
outstanding, Holder shall have the right to participate on a pro rata basis in
any offering of the Company’s securities on the same terms and conditions as the
other subscribers to such offering.


 
4

--------------------------------------------------------------------------------

 
8.           Representations and Warranties. The Company hereby represents and
warrants:

 
(a)           Due Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is in no violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  The Company is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Note or the Warrants (the “Transaction Documents”), (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and to the Company’s knowledge no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
(c)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.
 
(d)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company, nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
9.           Successors and Assigns; Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


10.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Holder.


11.           Waiver of Notice.  The Company expressly waives presentment for
payment, protest and demand, notice of protest, demand and dishonor and
expressly agrees that this Note may be extended from time to time without in any
way affecting the liability of the Company.  No delay or omission on the part of
Holder in exercising any right hereunder shall operate as a waiver of such right
or of any other right under this Note.  The obligations of the Company under
this Note shall not be subject to reduction, limitation, impairment,
termination, defense, set-off, counterclaim or recoupment for any reason.


 
5

--------------------------------------------------------------------------------

 
12.           Treatment of Note.  To the extent permitted by generally accepted
accounting principles, the Company will treat, account and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with Federal, state or local tax authorities.


13.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or if sent by nationally recognized courier
service or mailed by registered or certified mail, postage prepaid, to the
respective addresses of the parties as set forth on the signature page hereof or
if sent by facsimile to the respective facsimile numbers of the parties set
forth on the signature page hereof.  Any party hereto may by notice so given
change its address for future notice hereunder.  Notice shall conclusively be
deemed to have been given and received when personally delivered or three (3)
business days after deposited in the mail or one business day after sent by
courier or upon confirmation of facsimile delivery in the manner set forth
above.


14.           No Stockholder Rights.  Nothing contained in this Note shall be
construed as conferring upon Holder or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company; and no dividends or
interest shall be payable or accrued in respect of this Note or the interest
represented hereby or the securities into which this Note is convertible
hereunder until, and only to the extent that, this Note shall have been
converted.


15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.


16.           Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except as otherwise indicated, all references herein to Sections refer to
Sections hereof.


17.           Usury.  In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.


18.           Attorney’s and Collection Fees.  Should the indebtedness evidenced
by this Note or any part hereof be collected at law or in equity or in any
bankruptcy, receivership or other court proceedings, or this Note be placed in
the hand of attorneys for collection, the Company agrees to pay, in addition to
principal and Interest due and payable hereon, all costs of collection,
including reasonable attorneys’ fees and expenses, incurred by Holder in
collecting or enforcing this Note.
 
 
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.
 
 

 
Alamo Energy Corp.
a Nevada corporation 
   
 
By:
 
 
   
 
Its:
Allan Millmaker
Chief Executive Officer 
 
 
10497 Town and Country Way, suite 820
Houston, Texas 77024


 

Name of Holder:     
 
Address:
 
    Telephone:      Facsimile:           





 
7

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION
(To be Signed Only Upon Conversion of Note)






To Alamo Energy Corp.:


The undersigned, holder of the $____,000 Senior Secured Convertible Note of
Alamo Energy Corp., due _______________ (the “Note”), hereby agrees to surrender
the Note for conversion into ________________shares of Common Stock of Alamo
Energy Corp., to the extent of ________________________ dollars ($____________)
unpaid principal amount of the Note, and________________________ dollars
($____________) unpaid accrued interest under the Note and requests that the
certificates for such shares be issued in the name of, and delivered to,
_________________________________________________, whose address is
_________________________________________________________.  Conversion should be
effected as of ___________________.



 

Dated:                (signature must conform in all respects to name of holder
as specified on the face of the Note)                   
Address:
 
       
 
 
       
 
 
 


 
 
8


--------------------------------------------------------------------------------

 